Lee was indicted by the grand jury of Payne county for the crime of murder.
It is argued in the brief of the plaintiff in error that there is a defect in the indictment, inasmuch as it is said that there is a failure to allege the place of death of the person killed. There is no such failure or omission. The indictment fully and adequately states the county in which the crime was committed.
It is again averred in the brief that since the killing was alleged to have been done by a deadly weapon the court should have instructed the jury upon manslaughter, touching the question as to whether or not an instrument described in the indictment is a deadly weapon.
The plaintiff in error has not brought the instructions or the evidence into the court upon his so-called case-made, and neither the facts shown in evidence nor the instructions are here for examination.
The judgment of the court below will be affirmed. *Page 449